This is an action upon a policy of insurance upon the life of a woman named in the policy, "Gabriel Howard," for $500; the beneficiary named is the plaintiff, Lizzie Roberts, alleged to be a first cousin of the insured. It is claimed by the plaintiff that the insured died in October, 1926. The defense of the company is that there was no such person in existence as Gabriel Howard; that there was a woman who lived in Sumter County Known as Gabella Howard, wife of John Howard; that she died in October, 1926; that she was never insured by the company; and that the claim for insurance is based upon the proof of her death, falsely claimed to have been the Gabriel Howard whose life was insured by the policy.
The evidence tends to establish the following facts: *Page 334 
In February, 1925 (the date is important, as will appear), the plaintiff, Lizzie Roberts, signed an application in the name of Gabriel Howard for the insurance. Why she signed it, when the evidence shows that the application had to be signed by the applicant for insurance, the person to be insured, does not appear. She, however, acknowledged that she had written the name purporting to be the signature of Gabriel Howard to the application. In the application it was stated, presumably according to information imparted by Lizzie Roberts, that Gabriel Howard was a single woman, residing at 1113 Gates Street, Columbia, S.C. aged 20 years, in good health, never been in a hospital or under treatment for anything, height 5 feet, 4 inches, weight 110 pounds, never suffered from heart disease, disease of kidneys, liver, or any chronic trouble or accident of any kind, relationship of beneficiary to insured cousin; age of beneficiary 30. Upon the filing of the application the company's medical examiner was sent down to make the examination of Gabriel Howard, the person proposed to be insured. He made a report signed in the name of Gabriel Howard and himself, giving the name of the applicant and residence as Columbia, S.C. age 20; apparent age 20; no paralysis, insanity or deformity; hearing and eyesight good; no suspicion of any disease; pulse rate normal; heart movement none; arteries normal, urine unaffected by albumen or sugar. In answer to the question, "Do you consider the applicant a first-class, good, fair, doubtful, or bad risk?" he answered, "First-class."
Look upon that picture and this:
The woman Gabella Howard, upon proof of whose death the insurance is claimed, was the wife of John Howard; mother of six children, the youngest of which at the time of her death in October, 1926, was about 3 1/2 years old; about 2 when the policy was issued. She lived with her husband near Rembert in Sumter County, on a farm; in 1921 she and her husband went to Philadelphia, stayed there a year and a *Page 335 
half, and returned on account of her bad health. Her family physician testified that he began to treat her in the early part of 1924, the year before the date of the policy; that she had chronic Bright's disease and high blood pressure; that he treated her up to the time of the tornado, the last of April, 1924, during which she suffered a broken leg, was taken to the hospital for six weeks, returned home, and continued to receive treatment for the same disease; that she was on crutches as a result of the broken hip as long as she lived through the remainder of 1924 and until her death in 1926; that it was impossible for a correct examination to have shown arteries normal and no albumen or sugar in urine in a person in her condition. Her husband testified that the plaintiff, Lizzie Roberts, was not related in any way to his wife and that she had never made a trip to Columbia visiting her or sent any money there for insurance premiums; he also testified to her injury as the result of the house being blown down by the storm of April, 1924, and of his wife's condition thereafter. On October 29, 1926, the local register issued a death certificate reciting: Gabella Howard, married, aged 30, occupation field laborer."
On October 30th, Dr. Kirk issued a medical certificate of the death of Gabella Howard on October 28, 1926; that he attended her from June to October; that she died from "chronic interstitial nephritis," which had continued for two years; that she also had arteriosclerosis.
On November 23d the plaintiff filed a statement and certificate of claim, in which she swore that the deceased was unmarried, and that the premiums upon the policy had been paid by her, the beneficiary.
Upon this evidence the defendant moved for a directed verdict in its favor upon several grounds, only one of which I consider it worth while to discuss, namely, that the overwhelming preponderance of the evidence shows that the woman Gabella Howard, upon the proof of whose death the plaintiff claims the insurance, was not the Gabriel Howard *Page 336 
in whose name the policy was issued, and that the scheme of plaintiff is a frame-up to beat the insurance company. I care not whether there was such a person as Gabriel Howard in existence or not; the evidence convinces me that nearly a month after the death of Gabella Howard, the plaintiff attempted to identify her dead body with the Gabriel Howard named in the policy and to work a barefaced fraud upon the company. The case is reeking with the most improbable narration of events and the most conflicting evidence as to the identity of Gabella Howard with the person named in the policy.
There is no question but that Lizzie Roberts lived on Gates Street in the City of Columbia and that Gabella Howard lived in the country near Rembert in Sumter County with her husband on a farm. She was the mother of six children, the youngest being about two years old at the time the policy was issued. The plaintiff will have the Court to believe that although the intercourse between her and Gabella was so meager that she did not know that Gabella was married (stating in her signed application that she was single), without invitation or notice Gabella left her husband and children and came almost without bag or baggage to pay her a visit of four months, and that during that period not a word of communication passed between Gabella and her deserted family. It is strange that the plaintiff, who could barely sign her own name, while Gabella could write, should have signed the application for the policy. It is stranger still that the applicant was described as a young woman, unmarried, 5 feet 4 inches tall, aged to her exact birthday 20 years old, while the real Gabella was 30, married, very tall, and in wretched health. A reputable physician testifies that for more than a year before the policy was issued Gabella was suffering with a mortal disease, while the physician who made the medical examination for the application states that the woman he examined was in perfect health and a first-class risk. What is more conclusive to my mind is the fact that a *Page 337 
year before the policy was issued Gabella's house was caught in the wake of a tornado, blown to pieces, and her hip broken in the collapse of her home. From that day to the day of her death, a period which covered the date of the issuance of the policy she was a cripple upon crutches, having to be helped in and out of a buggy as she visited her physician for relief of the fatal malady which carried her off.
It is absolutely incredible that a woman with a husband and little children should keep alive a policy in favor of another woman who, so far as the evidence shows, was never even in her home — a woman claiming to be a cousin and who the husband testified was not related to her in the remotest degree. It is to his credit that he is not a party to this unspeakable fraud.
I think that the judgment of this Court should be that the judgment appealed from be reversed and the case remanded to the trial Court for the direction of judgment in favor of the defendant under Rule 27.